PER CURIAM.
Antonio Ward appeals from a final dismissal of his civil complaint against twenty-seven defendants. He challenges the court’s decision to set aside a prior judgment of default and the court’s subsequent decision to dismiss the lawsuit for failure to serve the defendants within the time frame the court had specified pursuant to Florida Rule of Civil Procedure 1.070(j). We find no reversible error in the decisions to set aside the default judgment and to dismiss the lawsuit as to twenty-two of the defendants. The court erred, however, in finding that Appellant failed to serve five of the defendants during the required time frame, as the requested proof of service had been filed before the court issued its final order.1 Accordingly, we affirm the final order as to the twenty-two un-served defendants but reverse and remand for further proceedings concerning the claims against Defendants Aviles, Wiggs, Coleman, Snow, and Springer only.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
THOMAS, RAY, and MAKAR, JJ., concur.

. It appears that the court's error was inadvertent, as the court later granted an extension of time for three of those defendants to respond to the complaint.